UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08025 Global Income Fund, Inc.  (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005  (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/10 - 06/30/10 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. PORTFOLIO ANALYSIS* Currency Allocation Bond Ratings AAA 8% U.S. Dollars** 79% AA 4% Euros 16% A 13% Australian Dollars 7% BBB 7% Canadian Dollars 2% <BBB 1% British Pounds 2% Non-bond investments 73% 106% 106% * Countryallocation and portfolio analysis use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Ratings are not a guarantee of credit quality and may change. U.S. allocation may include U.S. closed end funds with foreign allocations. ** Mayinclude allocation to closed end funds with foreign currency allocations. July 14, 2010 Dear Shareholders: It is a pleasure to submit this 2010 Semi-Annual Report for Global Income Fund and to welcome our new shareholders who find the Fund’s quality approach attractive.As a reminder, the primary and fundamental objective of the Fund is to provide a high level of income. The Fund’s secondary, non-fundamental investment objective is capital appreciation. The Fund currently pursues its investment objectives by investing primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities. Global Economic Report The loss of momentum in the global economic recovery seems to have surfaced at the end of the second quarter more sharply than anticipated, notably in the United States and China.Global manufacturing output has been estimated to have risen by more than 12% from its recession low, but recently is seen to be rapidly decelerating, particularly in the United States, according to the Institute of Supply Management. In keeping its target rate to a range of between 0% and 0.25%, the U.S. Federal Reserve Open Market Committee only modestly reduced its 2010 growth forecast, however, in its June meeting minutes and maintained the same qualitative outlook for a “continued, moderate recovery.”While still impressive, China’s GDP growth slowed in the second quarter to 7.2% annualized from 10.8% in the first quarter, dragged down by the manufacturing sector, which gained only about 0.4% in the first two months of the quarter and apparently contracted in June. Europe appears to be recovering steadily, although also somewhat slowly. According to Eurostat, the European Union’s statistics agency, in May 2010 compared with May 2009, industrial production rose by 9.4% in the euro area. In contrast to the United States and Europe, the Bank of Japan raised its 2010 growth outlook at a recent policy meeting in view of growing global demand for technology applications and improving outlooks for both corporate sentiment and profits. In even greater contrast, in the developing economies of India, Korea, Malaysia, Thailand, and Peru, the central banks have recently increased their target interest rates, suggesting that the economic recoveries taking place in those countries are sufficiently robust that a tightening monetary policy would be prudent to slow growth down to more sustainable levels.Similarly, the Bank of China announced in the second quarter that, abandoning a peg price versus the U.S. dollar established in 2008, it would permit the yuan to float against the U.S. dollar after the Chinese currency had risen approximately 16% against the euro during the Greek fiscal crisis. Global Allocation Strategy Given this uncertain economic environment, the Fund’s strategy in the first half of 2010 included investing its assets primarily in closed end funds that invest significantly in income producing securities and a global portfolio of investment grade fixed income securities denominated in major world currencies and issued by organizations across many countries. At June 30, 2010, holdings of closed end funds and closed end fund business development companies comprised approximately 60% of the Fund’s investments.In its global portfolio of fixed income securities, the Fund held securities of sovereign nations, corporations, and other organizations based in the United States, Netherlands, Canada, Austria, Mexico, Australia, Germany, Cyprus, Hungary, and South Korea. Approximately 98% of the Fund’s bond investments are considered investment grade by actual or deemed rating. Of the Fund’s net assets, approximately 79% were denominated in U.S. dollars, 16% in euros, 7% in Australian dollars, 2% in British pounds, and 2% in Canadian dollars (adding up to 106% due to leverage), although it should be noted that some of the closed end funds owned by Global Income Fund may own securities denominated in foreign currencies.In the first six months of 2010, the Fund had a net asset value change of (2.06%) on a market price return per share for the period of (3.15%), reflecting an increased market price discount to net asset value. Recently, the Fund’s net asset value per share was $4.36 and its share closing market price was $3.50. While investment return and value will vary and shares of the Fund may subsequently be worth more or less than their original cost, this represents an opportunity for investors to purchase the Fund’s shares at a discount to their underlying net asset value. Distribution Policy Under the current managed distribution policy, distributions of approximately 5% of the Fund’s net asset value per share on an annual basis are paid primarily from net investment income and any net realized capital gains, with the balance representing return of capital. In the first six months of 2010, distributions paid totaled $0.11 per share. As of the date of this letter, the majority, and possibly all, of these distributions are comprised of net investment income and represent net income earned by the Fund in fiscal 2010 and 2009. This is an estimate based on information available at this time and is subject to change. Actual amounts may be re-characterized for tax purposes after the Fund’s fiscal year end. In January, shareholders should receive information concerning the taxable status of the dividend distributions that were paid to shareholders of record in the 12 months ended December 31. The estimated components of each quarterly distribution that include a potential return of capital are provided to shareholders of record in a notice accompanying the distributions. For those shareholders currently receiving the Fund’s quarterly dividends in cash but are interested in adding to their account through the Fund’s Dividend Reinvestment Plan, we encourage you to review the Plan set forth later in this document and contact the Transfer Agent, who will be please to assist you, with no obligation on your part. Our review of the markets indicates that the Fund has benefitted from its quality portfolio strategy, holding income producing investments in multiple currencies and closed end funds that invest significantly in income producing securities. An investment strategy for investors seeking income over the long term, however, may include seeking income in other types of asset classes when appropriate in view of, and proportional to, the perceived and acceptable risks. As always, we are grateful to the Fund’s long standing shareholders for their continuing support. Sincerely, Thomas B. Winmill President 2 SCHEDULE OF PORTFOLIO INVESTMENTS – (UNAUDITED) JUNE 30, 2010 Shares Cost Value CLOSED END FUNDS (48.95%) United States Alpine Global Premier Properties $ $ BlackRock Credit Allocation Income Trust I, Inc BlackRock Income Trust, Inc Cohen & Steers Dividend Majors Fund, Inc Cohen & Steers Infrastructure Fund, Inc Cohen & Steers Quality Income Realty Fund, Inc Cohen & Steers REIT and Preferred Income Fund, Inc DCA Total Return Fund DCW Total Return Fund Gabelli Dividend & Income Trust (a) Helios Advantage Income Fund, Inc John Hancock Bank and Thrift Opportunity Fund LMP Capital & Income Fund Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund Inc NFJ Dividend, Interest & Premium Strategy Fund Nuveen Diversified Dividend and Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 RMR Real Estate Fund Total closed end funds Principal Amount (b) DEBT SECURITIES (32.30%) Australia (2.76%) A$500,000 Telstra Corp. Ltd., 6.25% Senior Notes, due 4/15/15 A$500,000 Telstra Corp. Ltd., 7.25% Senior Notes, due 11/15/12 (a) Austria (4.02%) €1,000,000 Republic of Austria, 5.25% Euro Medium Term Notes, due 1/04/11 (a) Canada (5.31%) C$500,000 Molson Coors Capital Finance, 5.00% Guaranteed Notes, due 9/22/15 (a) A$1,350,000 Province of Ontario, 5.50% Euro Medium Term Notes, due 7/13/12 (a) Cyprus (2.02%) €500,000 Republic of Cyprus, 4.375% Euro Medium Term Notes, due 7/15/14 Germany (2.41%) £500,000 RWE Finance B.V., 4.625% Notes, due 8/17/10 See notes to financial statements. 3 SCHEDULE OF PORTFOLIO INVESTMENTS – (UNAUDITED) (CONTINUED) Principal Amount (b) Cost Value DEBT SECURITIES (continued) Hungary (1.96%) €500,000 Republic of Hungary, 4.00% Bonds, due 9/27/10 $ $ Mexico (3.53%) United Mexican States, 5.625% Notes, due 1/15/17 (a) Netherlands (7.96%) €1,000,000 ING Bank N.V., 5.50% Euro Medium Term Notes, due 1/04/12 €1,000,000 Rabobank Nederland, 3.125% Senior Notes, due 7/19/10 South Korea (1.72%) Korea Development Bank, 5.75% Notes, due 9/10/13 (a) United States (0.61%) CIT RV Trust 1998-A B 6.29% Subordinated Bonds, due 1/15/17 (a) Total debt securities CLOSED END FUND BUSINESS DEVELOPMENT Shares COMPANIES (11.04%) United States GSC Investment Corp Kohlberg Capital Corp MVC Capital, Inc NGP Capital Resources Co Total closed end fund business development companies PREFERRED STOCKS (2.21%) United States BAC Capital Trust II, 7.00% Corporate-Backed Trust Certificates, 8.20% (Motorola) Total preferred stocks See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS – (UNAUDITED) (CONCLUDED) Shares Cost Value MONEY MARKET FUND (11.06%) United States SSgA Money Market Fund, 0.01% (c) $ $ Total investments (105.56%) $ Liabilities in excess of other assets (-5.56%) ) Net assets (100.00%) $ (a) Fully or partially pledged as collateral on bank credit facility. (b) The principal amount is stated in U.S. dollars unless otherwise indicated. Currency Symbols A$ £ C$ € Australian Dollar British Pound Canadian Dollar Euro (c) Rate represents the 7 day annualized yield at June 30, 2010. See notes to financial statements. 5 STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS June 30, 2010 (Unaudited) Six Months Ended June 30, 2010 (Unaudited) ASSETS INVESTMENT INCOME Investments, at value (cost: $32,066,869) $ Dividends $ Cash Interest Receivables: Total investment income Interest Dividends EXPENSES Other assets Investment management Total assets Administrative services Legal LIABILITIES Bookkeeping and pricing Payables: Directors Investments purchased Auditing Accrued expenses Shareholder communications Investment management Interest and fees on bank credit facility Administrative services Insurance Total liabilities Custodian Transfer agent NET ASSETS $ Other Total expenses NET ASSET VALUE PER SHARE Net investment income (applicable to 7,410,506 shares outstanding: 20,000,000 shares of $.01 REALIZED AND UNREALIZED GAIN (LOSS) par value authorized) $ Net realized gain (loss): Investments NET ASSETS CONSIST OF Foreign currencies Paid in capital $ Short sales ) Accumulated undistributed net investments Net unrealized depreciation: income Investments ) Accumulated net realized loss on Translation of assets and liabilities investments and foreign currencies ) in foreign currencies ) Net unrealized appreciation on Net realized and unrealized loss ) investments and foreign currencies Net change in net assets $ resulting from operations $ ) See notes to financial statements. 6 STATEMENTS OF CHANGES IN NET ASSETS Six Months Year Ended Ended June 30, 2010 December 31, (Unaudited) OPERATIONS Net investment income $ $ Net realized gain (loss) ) Unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from ordinary income ($0.11 and $0.235 per share, respectively) ) ) CAPITAL SHARE TRANSACTIONS Reinvestment of distributions to shareholders (1,623 and 5,006 shares, respectively) Total change in net assets ) NET ASSETS Beginning of period End of period $ $ End of period net assets include undistributed net investment income $ $ See notes to financial statements. 7 STATEMENT OF CASH FLOWS Six Months Ended June 30, 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in net assets resulting from operations $ ) Adjustments to reconcile change in net assets resulting from operations to net cash provided by (used in) operating activities: Proceeds from sales of long term investments Purchase of long term investments ) Net purchases of short term investments ) Unrealized depreciation of investments and foreign currencies Net realized gain on sales of investments, short sales and foreign currencies ) Buy to cover investments held short ) Proceeds from securities sold short Amortization of premium net of accretion of discount of investments Decrease in interest receivable Increase in dividends receivable ) Decrease in other assets Increase in payable for investments purchased Increase in accrued expenses Decrease in investment management fee payable ) Increase in administrative services payable Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank line of credit ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash CASH Beginning of period – End of period $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest and fees on bank credit facility $ Non-cash financing activities not included herein consisted of reinvestment of distributions $ See notes to financial statements. 8 NOTES TO FINANCIAL STATEMENTS - JUNE 30, 2010 (UNAUDITED) 1. Organization and Significant Accounting Policies Global Income Fund, Inc., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company, whose shares are quoted over the counter under the ticker symbol GIFD. The Fund’s investment objectives are primarily to provide a high level of income and, secondarily, capital appreciation. The Fund retains CEF Advisers, Inc. as its Investment Manager. The following is a summary of the Fund’s significant accounting policies. Security Valuation – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price (on the local exchange) is unavailable, the last evaluated quote or closing bid price normally is used.Certain of the securities in which the Fund invests are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value.Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors.Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Foreign Currency Contracts – Forward foreign currency contracts are marked to market and the change in market value is recorded by the Fund as an unrealized gain or loss.When a contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed.The Fund could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (or entities that would be considered investment companies but are excluded from the definition pursuant to certain exceptions under the Act) (the “Acquired Funds”) in accordance with the Act and related rules.Shareholders in the Fund bear the pro rata portion of the fees andexpenses of the Acquired Funds in addition to the Fund’s expenses.Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds.The fees and expenses of the Acquired Funds are included in the Fund’s total returns. Short Sales – The Fund may sell a security it does not own in anticipation of a decline in the value of the security. When the Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale. The Fund is liable for any dividends or interest paid on securities sold short. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. Securities sold short result in off balance sheet risk as the Fund’s ultimate obligation to satisfy the terms of the sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. 9 NOTES TO FINANCIAL STATEMENTS - (UNAUDITED) (CONTINUED) Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed).Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Interest income is recorded on the accrual basis.Amortization of premium and accretion of discount on debt securities are included in interest income.Dividend income is recorded on the ex-dividend date. Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Estimated expenses are accrued daily. Expenses directly attributable to the Fund are charged to the Fund.Expenses borne by the complex of related investment companies, which includes open end and closed end investment companies for which the Investment Manager and its affiliate serve as investment manager, that are not directly attributed to the Fund are allocated among the Fund and the other investment companies in the complex on the basis of relative net assets, except where a more appropriate allocation of expenses can be made fairly. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the period. Distributions to Shareholders – Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute to its shareholders substantially all of its taxable income and net realized gains.Foreign securities held by the Fund may be subject to foreign taxation.Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2007 – 2009), or expected to be taken in the Fund’s 2010 tax returns. Use of Estimates – In preparing financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management makes estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Indemnifications – The Fund indemnifies its officers and directors from certain liabilities that might arise from their performance of their duties for the Fund.Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties and which may provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown as it involves future claims that may be made against the Fund under circumstances that have not occurred. Recently Issued Accounting Standards Updates – In January 2010, the Financial Accounting Standard Board released Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. Among the new disclosures and clarifications of existing disclosures the ASU requires the Fund to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. Significance shall be judged with respect to total earnings and total assets or total liabilities. The ASU requires the Level 3 roll forward reconciliation of beginning and ending balances to be prepared on a gross basis, in particular separately presenting information about pur- chases, sales, issuances, and settlements. The ASU also requires disclosure of the reasons for significant transfers in and out of Level 3.The Fund adopted the ASU on January 1, 2010, except for the Level 3 gross basis roll forward reconciliation which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. 10 NOTES TO FINANCIAL STATEMENTS - (UNAUDITED) (CONTINUED) 2. Fees and Transactions with Related Parties The Fund retains the Investment Manager pursuant to an Investment Management Agreement (“IMA”). Under the terms of the IMA, the Investment Manager receives a management fee, payable monthly, based on the average daily net assets of the Fund at an annual rate of 7/10 of 1% of the first $50 million, 5/8 of 1% over $50 million to $150 million, and 1/2 of 1% over $150 million. Certain officers and directors of the Fund are officers and directors of the Investment Manager. Pursuant to the IMA, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the six months ended June 30, 2010, the Fund incurred total administrative costs of $45,925, comprised of $31,455 and $14,470 for compliance and accounting services, respectively. 3. Distributions to Shareholders and Distributable Earnings The Fund paid distributions totaling $815,022 for the six months ended June 30, 2010. The majority and possibly all of the 2010 distribution may be comprised of net investment income. This is only an estimate based on information available at this time and is subject to change. Actual amounts may be recharacterized between net investment income and return of capital for tax purposes after year end 2010, although the exact amount for the full 2010 year is not estimable at June 30, 2010. The tax character of distributions paid to shareholders for the year ended December 31, 2009 in the amount of $1,740,436 was comprised of ordinary income. As of December 31, 2009, the components of distributable earnings on a tax basis were as follows: Undistributed net investment income $ Unrealized appreciation on investments and foreign currencies Capital loss carryovers ) Post-October losses ) $ ) Federal income tax regulations permit post-October net capital losses to be deferred and recognized on the tax return of the next succeeding taxable year. GAAP requires certain components of net assets to be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share.For the year ended December 31, 2009, permanent differences between book and tax accounting have been reclassified as follows: Increase in Increase in Increase in Undistributed Net Realized Loss on Increase in Unrealized Net Investment Income Investments and Foreign Currencies Paid in Capital Appreciation $ $ ) $ $ As of December 31, 2009, the Fund had net capital loss carryovers of $3,227,408, of which $1,369,211, $252,390, and $1,605,807 expire in 2010, 2014, and 2,017, respectively, that may be used to offset future realized capital gains for federal income tax purposes. 11 NOTES TO FINANCIAL STATEMENTS - (UNAUDITED) (CONTINUED) 4. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. Level 1 -quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 -significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund’s assets carried at fair value.Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Closed end funds United States $ Debt securities Australia Austria Canada Cyprus Germany Hungary Mexico Netherlands South Korea United States Closed end fund business development companies United States Preferred stocks United States Money market fund United States Total investments $ There were no transfers between Level 1 and Level 2 during the six months ended June 30, 2010. 12 NOTES TO FINANCIAL STATEMENTS - (UNAUDITED) (CONTINUED) 5. Securities Transactions Purchases and sales/repayments/maturities of securities, excluding short sale transactions and short term investments, aggregated $9,343,768 and $11,877,009, respectively, for the six months ended June 30, 2010. At June 30, 2010, for federal income tax purposes, the aggregate cost of securities was $32,066,869 and net unrealized appreciation was $862,540, comprised of gross unrealized appreciation of $2,504,969 and gross unrealized depreciation of $1,642,429. 6. Bank Credit Facility The Fund, Foxby Corp., Midas Fund, Inc., and Midas Special Fund, Inc. (the “Borrowers”) have entered into a committed secured line of credit facility, which is subject to annual renewal, with State Street Bank and Trust Company (“SSB”), the Fund’s custodian.Foxby Corp. is a closed end investment company managed by the Investment Manager, and Midas Fund, Inc. and Midas Special Fund, Inc. are open end investment companies managed by an affiliate of the Investment Manager. The aggregate amount of the credit facility is $10,000,000. The borrowing of each Borrower is collateralized by the underlying investments of such Borrower. SSB will make revolving loans to a Borrower not to exceed in the aggregate outstanding at any time with respect to any one Borrower the least of $10,000,000, the maximum amount permitted pursuant to each Borrower’s investment policies, or as permitted under the Act. The commitment fee on this facility is 0.15% per annum on the unused portion of the commitment, based on a 360 day year.All loans under this facility will be available at the Borrower’s option of (i) overnight Federal funds or (ii) LIBOR (30, 60, 90 days), each as in effect from time to time, plus 1.50% per annum, calculated on the basis of actual days elapsed for a 360 day year.At June 30, 2010, there were investment securities pledged as collateral with a value of $4,775,244 and no outstanding borrowings under the credit facility.For the six months ended June 30, 2010, the Fund’s weighted average interest rate under the credit facility was 1.92% based on its balances outstanding during the period and the Fund’s average daily amount outstanding during the period was $425,321. 7. Foreign Securities Risk Investing in securities of foreign issuers involves special risks, including changes in foreign exchange rates and the possibility of future adverse political and economic developments, which could adversely affect the value of such securities. Moreover, securities in foreign issuers and markets may be less liquid and their prices more volatile than those of U.S. issuers and markets. 8. Capital Stock At June 30, 2010, there were 7,410,506 shares of $.01 par value common stock outstanding (20,000,000 shares authorized). The shares issued and resulting increase in paid in capital in connection with reinvestment of distributions for the six months ended June 30, 2010 and the year ended December 31, 2009 were as follows: Shares issued Increase in paid in capital $ $ 9. Share Repurchase Program In accordance with Section 23(c) of the Act, the Fund may from time to time repurchase its shares in the open market at the discretion of the Board of Directors and upon such terms as the Directors shall determine. During the six months ended June 30, 2010 and the year ended December 31, 2009, the Fund did not repurchase any of its shares. 13 10. Other Information The Fund may at times raise cash for investment by issuing shares through one or more offerings, including rights offerings. Proceeds from any such offerings will be invested in accordance with the investment objectives and policies of the Fund. 11. Subsequent Events The Fund has evaluated subsequent events through the date the financial statements were issued and determined that no subsequent events have occurred that require additional disclosure in the financial statements. 14 FINANCIAL HIGHLIGHTS Six Months Ended June 30, Year Ended December 31, (Unaudited) Per Share Operating Performance (for a share outstanding throughout each period) Net asset value, beginning of period $ Income from investment operations: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) ) Total income from investment operations ) ) ) Less distributions: Net investment income ) Return of capital – – – ) ) ) Total distributions ) Net asset value, end of period $ Market value, end of period $ Total Return(2) Based on net asset value )% % )% % % )% Based on market price )% % )% )% % )% Ratios/Supplemental Data Net assets, end of period (000’s omitted) $ Ratio of total expenses to average net assets %(3)(4) %(3) %(3) % % % Ratio of net expenses to average net assets %(3)(4) %(3) %(3) % % % Ratio of net expenses excluding loan interest and fees to average net assets %(3)(4) %(3) %(3) % % % Ratio of net investment income to average net assets %(3)(4) %(3) %(3) % % % Portfolio turnover rate 31
